             Case 3:20-cv-02829-VC Document 100 Filed 12/22/20 Page 1 of 5




Timothy E. Grimsrud                                                           Faegre Drinker Biddle & Reath LLP
Partner                                                                       2200 Wells Fargo Center
tim.grimsrud@faegredrinker.com                                                90 South Seventh Street
612 766 8925 direct                                                           Minneapolis, Minnesota 55402
                                                                              +1 612 766 7000 main
                                                                              +1 612 766 1600 fax




December 22, 2020                                                     By Electronic Case Filing

Judge Vincent Chhabria
United States District Court, Northern District of California
Courtroom 4, 17th Floor
450 Golden Gate Avenue,
San Francisco, CA 94102

Re:       Case Nos. 2:19-CV-05645-VC and 2:20-CV-02829-VC

Dear Judge Chhabria:

        Pursuant to the Court’s instructions at the December 17, 2020 hearing, Boston Scientific
Corp., Boston Scientific Scimed, Inc., and nVision Medical Corp. (collectively “Boston
Scientific”) respectfully submit this Letter Brief addressing: (1) the consequences of BioCardia,
Inc.’s admitted lack of ownership in the alleged rights at issue; and (2) the ineffectiveness of
BioCardia’s attempted notices of voluntary dismissal under Rule 41.

I.        Each of BioCardia’s Claims Should be Dismissed for Failure to State a Claim Under
          Rule 12(b)(6), Not for Lack of Standing Under Rule 12(b)(1).

        Dismissal under Rule 12(b)(1) for lack of standing is only appropriate where the Court
lacks subject matter jurisdiction under Article III of the Constitution. See White v. Lee, 227 F.3d
1214, 1242 (9th Cir. 2000) (holding that standing “pertain[s] to a federal court’s subject-matter
jurisdiction under Article III, . . . [and therefore is] properly raised in a motion to dismiss under
Federal Rule of Civil Procedure 12(b)(1)”). In contrast, when Article III standing is satisfied but
a plaintiff lacks prudential standing, dismissal should be under Rule 12(b)(6). Arakaki v. Lingle,
477 F.3d 1048, 1056 (9th Cir. 2007); Maya v. Centx Corp., 658 F.3d 1060, 1067 (9th Cir. 2011)
(“Though lack of statutory standing requires dismissal for failure to state a claim, lack of Article
III standing requires dismissal for lack of subject matter jurisdiction.”); Vaughn v. Bay Envtl.
Mgmt., Inc., 567 F.3d 1021, 1024 (9th Cir. 2009) (“[A] dismissal for lack of statutory standing is
properly viewed as a dismissal for failure to state a claim rather than a dismissal for lack of
subject matter jurisdiction”); SurvJustice Inc. v. DeVos, No. 18-CV-00535-JSC, 2019 WL
1434141, at *4 (N.D. Cal. Mar. 29, 2019) (“[D]istrict courts in [the 9th] circuit consider
challenges to prudential standing in the context of motions to dismiss under Rule 12(b)(6), not
under Rule 12(b)(1).”).

       Here, it should be undisputed that BioCardia has Article III standing and that dismissal
under Rule 12(b)(1) would not be appropriate. As BioCardia represented to this Court: “No
party has challenged BioCardia’s Article III standing to bring its claims. That is because ‘the
Supreme Court has held . . . that a parent company does have Article III standing on the basis
          Case 3:20-cv-02829-VC Document 100 Filed 12/22/20 Page 2 of 5



                                                 -2-                             December 22, 2020

of injury to a subsidiary.’” (BioCardia I, Dkt 144 at 2 n.1 (emphasis added) (quoting In re
Neurontin Mkt. & Sales Practices Litig., 810 F.Supp.2d 366, 369 (D.Mass. 2011) (discussing
Franchise Tax Bd. Of Calif. V. Alcan Aluminum Ltd., 493 U.S. 331, 335-36 (1990)).) Thus,
BioCardia, Inc.’s status as the parent of BioCardia Lifesciences Inc. and assertions of alleged
injury clearly satisfy the injury requirement for Article III standing and negate any basis for a
Rule 12(b)(1) dismissal. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). Rather,
the issues here relate to BioCardia’s lack of ownership in the rights at issue, which is a failure to
prove an element of its claims and/or a lack of prudential standing, both of which require
dismissal under Rule 12(b)(6).

        Breach of Contract. The issue of whether a party possesses enforceable rights under a
contract is an essential element for breach of contract. The Ninth Circuit has therefore held that
“[w]hether a plaintiff possesses legally enforceable rights under a contract is a question on the
merits rather than a question of constitutional standing.” Lindsey v. Starwood Hotels & Resorts
Worldwide Inc., 409 F. App’x 77, 78 (9th Cir. 2010) (emphasis added); In re Volkswagen “Clean
Diesel” Mktg., Sales Practices, & Prod. Liab. Litig., 975 F.3d 770, 776 n.4 (9th Cir. 2020)
(“[W]hether Claimants possess legally enforceable rights under [an] agreement is a question of
the merits rather than one of constitutional standing.”). Multiple district courts have followed the
reasoning of Lindsey and Volkswagen. See, e.g., Torrey Pines Logic, Inc. v. Gunwerks, LLC, No.
19-CV-02195-H-DEB, 2020 WL 6321569, at *3 (S.D. Cal. Oct. 28, 2020). Boston Scientific is
not aware of any contrary authority on this point. Accordingly, the Court should dismiss
BioCardia’s contract claims on the merits under Rule 12(b)(6).

        Trade Secret. A plaintiff’s lack of ownership of the asserted trade secrets also requires
dismissal on the merits under Rule 12(b)(6) for the same reason: ownership of the alleged trade
secret is a required element of a trade secret misappropriation claim. The federal trade secret
statute states: “An owner of a trade secret that is misappropriated may bring a civil action under
this subsection.” 18 U.S.C. § 1836(b)(1).1 This is an instance of Congress specifying in a statute
which parties are permitted to sue, often referred to as “statutory standing,” an aspect of
prudential standing. Ray Charles Found. v. Robinson, 795 F.3d 1109, 1119-20 (9th Cir. 2015).

        In Lexmark International, Inc. v. Static Control Components, Inc., the Supreme Court
rejected the label of “statutory standing” and made clear that “the absence of a valid . . . cause of
action does not implicate subject-matter jurisdiction, i.e., the court’s statutory or constitutional
power to adjudicate the case.” 572 U.S. 118, 128 n.4 (2014); accord Pierce v. Ducey, 965 F.3d
1085, 1090-91 (9th Cir. 2020) (“[W]hether a particular plaintiff falls within the class of plaintiffs
whom Congress has authorized to sue under a federal statute is an inquiry that normally does not
implicate the court’s statutory or constitutional power to adjudicate the case.”). Applying
Lexmark in the trade secret context means that BioCardia’s lack of ownership is not a standing
defect, but a defect on the merits. As one district court recently explained:

       The defendants also move to dismiss the Complaint for lack of standing. . . . Usually, a
       Rule 12(b)(1) motion is addressed before a Rule 12(b)(6) motion because the former

1
 As BioCardia concedes, ownership of the trade secrets at issue is also an element under the
California Uniform Trade Secret Act. (BioCardia I, Dkt. 112 at ¶173.)
          Case 3:20-cv-02829-VC Document 100 Filed 12/22/20 Page 3 of 5



                                                -3-                            December 22, 2020

       affects the Court’s subject matter jurisdiction. However, what the defendants describe as
       a question of standing is, in fact, a question about whether the plaintiffs can state a claim
       under the law, a question formerly known as statutory standing. The question whether the
       plaintiffs “owned” or “possessed” the alleged trade secrets is not a question of
       constitutional standing, but a question whether the plaintiffs can state a claim under either
       the DTSA or New York state law.

Zirvi v. Flatley, 433 F. Supp. 3d 448, 458 n.5 (S.D.N.Y. 2020) (citations omitted); see also
Advanced Fluid Sys., Inc. v. Huber, 28 F. Supp. 3d 306, 320 n.5 (M.D. Pa. 2014) (“[T]he parties’
ownership arguments are more appropriately considered pursuant to Rule 12(b)(6) as part of the
court’s merits analysis.”), aff’d, 958 F.3d 168 (3d Cir. 2020). While the Ninth Circuit has not yet
addressed this issue in the trade secret context, it has in the copyright context, reaching the same
conclusion. Minden Pictures, Inc. v. John Wiley & Sons, Inc., 795 F.3d 997, 1001 (9th Cir.
2015) (“[T]he Rule 12 motion to dismiss should have been brought under Rule 12(b)(6) for
failure to state a claim rather than under Rule 12(b)(1) for lack of jurisdiction, for the issue [of
whether plaintiff owns the copyright goes to] statutory rather than Article III standing.”). The
Federal Circuit reached the same conclusion in the patent context. Lone Star Silicon Innovations
LLC v. Nanya Tech. Corp., 925 F.3d 1225, 1235–36 (Fed. Cir. 2019) (“[F]ollowing Lexmark, []
courts have concluded that motions to dismiss based on ‘statutory standing’ defects are properly
brought under Rule 12(b)(6) rather than Rule 12(b)(1) in recognition of the fact that such defects
are not jurisdictional.”).

        Accordingly, BioCardia’s claims for trade secret misappropriation should also be
dismissed under Rule 12(b)(6) because BioCardia cannot satisfy a required element of its claim.
See, e.g., California Police Activities League v. California Police Youth Charities, Inc., No. C
08-1991-PJH, 2009 WL 537091, at *4 (N.D. Cal. Mar. 3, 2009) (“The court finds that the second
cause of action must be dismissed for failure to state a claim. The FAC fails to allege facts
supporting all the elements required for a claim of misappropriation of trade secrets—most
notably the factual basis of ownership of the trade secret.”). Again, Boston Scientific is not
aware of any contrary authority.

        Correction of Inventorship. As discussed above, BioCardia, Inc. has Article III
standing to assert correction of inventorship as the parent company and sole shareholder of
BioCardia Lifesciences. However, as a matter of prudential standing, “the plaintiff generally
must assert his own legal rights and interests, and cannot rest his claim to relief on the legal
rights or interests of third parties.” Franchise Tax Bd. of Calif. v. Alcan Aluminium Ltd., 493
U.S. 331, 335–36 (1990); Weisel Partners LLC v. BNP Paribas, No. C 07-6198 MHP, 2008 WL
3977887, at *3 (N.D. Cal. Aug. 26, 2008). In the shareholder-subsidiary context, this
consideration has given rise to the “shareholder standing rule.” In re Neurontin Mktg. & Sales
Practices Litig., 810 F. Supp. 2d 366, 369–70 (D. Mass. Aug. 31, 2011). Under this rule,
“[w]rongdoing to a subsidiary does not confer [prudential] standing upon the parent company,
even where the parent is the sole shareholder of the subsidiary.” Id. (citation omitted). Thus,
while BioCardia has Article III standing to assert a claim for correction of inventorship, it lacks
prudential standing.
          Case 3:20-cv-02829-VC Document 100 Filed 12/22/20 Page 4 of 5



                                                -4-                             December 22, 2020

        The law is clear that prudential standing is properly addressed through 12(b)(6) dismissal,
as both the Ninth Circuit and Federal Circuit have held. Arakaki, 477 F.3d at 1056; Maya, 658
F.3d at 1068; Lone Star Silicon Innovations, 925 F.3d at 1235-36. Accordingly, BioCardia’s
correction of inventorship claim, like its breach of contract and trade secret misappropriation
claims, should be dismissed under Rule 12(b)(6), not 12(b)(1).

        Boston Scientific is not aware of any contrary authority on this issue either. The closest
case we have found as even approaching a contrary holding is Eastwood v. Molecular Defense
Corp., which dismissed an inventorship claim for lack of standing despite an alleged shareholder
interest. 373 F.Supp. 3d 502, 507-09 (S.D.N.Y. 2019). But Eastwood is easily distinguishable
because the shareholder interest in Eastwood was attenuated and at least “twice removed,” where
the plaintiffs were shareholders of one entity that was in turn a shareholder of a different entity,
which in turn held an ownership interest in the patent in question. Id.; see also at 507 (“The
plaintiffs do not allege that they own shares in . . . the entity the plaintiffs claim own the
[patents]. Rather, the plaintiffs assert that the Eastwood Trust owns shares in companies, such as
APC, that own an interest in MDH, and that MDH has an interest in [the entities that own the
patents].”) (emphasis added). Conversely, in this case BioCardia, Inc. is the parent of its wholly-
owned subsidiary, and therefore has a direct financial interest in the subsidiary and its purported
ownership interests in the patents in question. Accordingly, because BioCardia, Inc. has Article
III standing but not prudential standing, the Court should dismiss BioCardia Inc.’s correction of
inventorship claims for failure to state a claim under Rule 12(b)(6).

II.    BioCardia’s Post-Answer Notices of Voluntary Dismissal Without Prejudice Under
       Rule 41 Are Improper.

        The notices of voluntary dismissal filed by BioCardia were improper and should be
vacated. Under Rule 41(a), a party may unilaterally dismiss an action only by filing a voluntary
dismissal “before the opposing party serves either an answer or a motion for summary
judgment.” Fed. R. Civ. P. 41(a)(1)(A) (emphasis added). Rule 41(c) similarly provides for
unilateral dismissal of a counterclaim only “before a responsive pleading is served.” Fed. R.
Civ. P. 41(c) (emphasis added). Here, Boston Scientific Corporation, Boston Scientific Scimed,
and Fortis had previously answered BioCardia’s counterclaims in BioCardia I, (Dkt. 46), and
nVision had previously answered BioCardia’s complaint in BioCardia II, (Dkt. 51).
Accordingly, BioCardia no longer has the ability to voluntarily dismiss its claims as of right.

        At the December 17 hearing, BioCardia argued that it was permitted to voluntarily
dismiss its claims in BioCardia I and II because BioCardia had recently amended its claims and
the defendants had not yet answered the amended pleadings. BioCardia’s argument contradicts
the plain language of Rule 41 and has been repeatedly rejected by courts that have addressed it.
For example, while the Ninth Circuit has not yet addressed the issue, the Fourth Circuit expressly
rejected BioCardia’s argument in Armstrong v. Frostie Co., 453 F.2d 914 (4th Cir. 1971). The
Fourth Circuit held that the plaintiff’s efforts to interpret Rule 41(a)(1) to somehow allow for
such a dismissal “misconceive[d] the purpose and policy behind Rule 41(a)(1)(i),” which is
“designed to permit a disengagement of the parties at the behest of the plaintiff only in the early
stages of a suit, before the defendant has expended time and effort in the preparation of his case.”
Id. at 916.
          Case 3:20-cv-02829-VC Document 100 Filed 12/22/20 Page 5 of 5



                                                -5-                            December 22, 2020

        Furthermore, district courts in the Ninth Circuit have consistently adopted Armstrong and
rejected attempts by a party to voluntarily dismiss an amended pleading after a party has
answered the original pleading. See Sanchez v. Seterus, Inc., No. 17-CV-01183-HRL, 2017 WL
4355146, at *3 (N.D. Cal. Oct. 2, 2017) (“This Court agrees with and adopts the reasoning in
Armstrong. Accordingly, Sanchez’s purported notice of dismissal without prejudice is
vacated.”); Milota v. Hexion Specialty Chemicals Canada, Inc., Case No. 3:13-CV-00909-HZ,
2015 WL 1737302, at *4 (D. Or. Apr. 16, 2015) (“This Court adopts the reasoning in Armstrong
and finds that Plaintiff cannot voluntarily dismiss MSC America from the case under Rule
41(a)(1)(A)(i) because MSC America filed an answer to the original complaint.”); Aana v.
Pioneer Hi-Bred Int’l, Inc., No. CIV 12-00231-LEK, 2014 WL 819158, at *3 (D. Haw. Feb. 28,
2014) (“[I]n light of the fact that Defendants all answered the original Complaint, Plaintiffs
cannot voluntarily dismiss their current claims by filing a notice of dismissal pursuant to
Rule41(a)(1)(A)(i).”). As the district court explained in Aana: “The purpose of Rule
41(a)(1)(A)(i), however, is to allow a plaintiff to voluntarily withdraw his case before the
defendant expends significant time and resources on the case, not just on the version of the
plaintiff’s complaint currently before the district court.” 2014 WL 819158, at *3.

        In short, by the time BioCardia filed its notices of voluntary dismissal, Rules 41(a)(1) and
41(c) were no longer applicable, and BioCardia’s claims could only be dismissed by Court order
under Rule 41(a)(2). Moreover, it is clear that Boston Scientific and the other defendants would
clearly be prejudiced by a dismissal without prejudice—they have been litigating the case for
over a year and have pending motions to dismiss BioCardia’s claims on the merits and with
prejudice.2 Indeed, it would cause defendants severe prejudice if BioCardia, Inc. were to now
dismiss its claims at this late stage and try to relitigate its case in BioCardia III. Accordingly,
just as district courts in the Ninth Circuit have done in similar circumstances, the Court should
vacate BioCardia’s notices of voluntary dismissal in BioCardia I and II.3


Respectfully submitted,
s/Timothy E. Grimsrud
Timothy E. Grimsrud




2
 BioCardia’s dismissal of its counterclaim in BioCardia I would not impact the pending
declaratory judgment claims, which, as discussed at the December 17 hearing, should be
summarily adjudicated in Boston Scientific’s favor given BioCardia’s admission that it does not
own any of the rights it threatened to assert.
3
 In addition to withdrawing its counterclaims, BioCardia stated that it also “withdraws its
pending motion to substitute.” (Dkt. 148.) Accordingly, while BioCardia cannot voluntarily
dismiss its case under Rule 41, it appears that BioCardia has withdrawn its motion to substitute.
